In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00090-CR



     LARRY THOMAS CHAMBERS, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 277th District Court
             Williamson County, Texas
            Trial Court No. 17-068-K277




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

       The reporter’s record in this appeal was filed July 25, 2018, and the clerk’s record was filed

August 9, 2018, making the appellant’s brief originally due September 10, 2018. This Court

extended that briefing deadline twice, on appellant’s motions, resulting in the most recent due date

of October 31, 2018. We informed counsel when we granted the last extension request that further

requests for extension of time would not be granted. Counsel has filed a third motion seeking an

additional nine-day extension of the briefing deadline.

       Counsel advised the Court in his most recent motion that there was an unexpected death in

his family that required him to be out of the State. While we are not unsympathetic to counsel’s

situation, we are also mindful of our responsibility to ensure that this appeal proceeds in a timely

manner. Consequently, we deny counsel’s third motion to extend the deadline to file the appellate

brief in this matter and order counsel to file Chambers’ appellate brief on or before November 9,

2018. This gives counsel the nine days he requested in his motion, which we are confident will be

adequate.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: November 7, 2018




                                                 2